DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5 and 11 have been canceled. Claims 1-4, 6-10, and 12-20 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
Applicant argues starting on page 9 of the Remarks that the cited references do not disclose: 
a base positioned completely above the combustion chamber, wherein the base is positioned between the cylinder head and the combustion chamber, wherein a piston is positioned within the combustion chamber, and wherein the base is directly on top of the combustion chamber and comprises a plurality of apertures configured to fluidly couple the lower portion of the bore to the combustion chamber.

Applicant argues that either Endo nor Schock teach the claimed limitation, which is moot, as the current rejection does not rely on those references to teach said limitation.
However, on Page 11, third paragraph, Applicant argues that Sasidharan et al. (US 2014/0261298 A1) hereinafter Sasidharan also fails to disclose or suggest the claimed limitation. While no specific argument is made about why Sasidharan doesn’t disclose the limitation, the Examiner respectfully disagrees and points to Figure 1 and the following items:
a base positioned completely above the combustion chamber [149], wherein the base [149] is positioned  between the cylinder head [120] and the combustion chamber [112], and wherein a piston is positioned within the combustion chamber [Para. 0012], and wherein the base [149] is directly on top of the combustion chamber [112] and comprises a plurality of apertures [144] configured to fluidly couple the lower portion of the bore [142] to the combustion chamber [112].

The base of Sasidharan is flat and in line with the cylinder head and therefore does not protrude in to the combustion chamber as Endo does. Further, the base is directly on top of the combustion chamber.
Similar arguments apply to amended independent claims 10 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, 10, 12, 13, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasidharan et al. (US 2014/0261298 A1) hereinafter Sasidharan.
Claim 1:
Sasidharan discloses a system, comprising: a cylinder head [Fig. 1, Item 120] coupled to a combustion chamber [112], the cylinder head comprising a bore [130; Para. 0030], wherein the bore comprises an upper portion [145] configured to selectively receive an ignition plug [150] and a lower portion [142] into which an electrode of the ignition plug extends [Para. 0028], wherein the lower portion of the bore is a chamber of the cylinder head [Para. 0028] that is outside of the combustion chamber [112] and separated from the combustion chamber via a base positioned completely above the combustion chamber [149], wherein the base [149] is positioned  between the cylinder head [120] and the combustion chamber [112], and wherein a piston is positioned within the combustion chamber [Para. 0012], and wherein the base [149] is directly on top of the combustion chamber [112] and comprises a plurality of apertures [144] configured to fluidly couple the lower portion of the bore [142] to the combustion chamber [112].
Claim 4:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 1.
Sasidharan also discloses wherein the lower portion [142] is spaced away from the combustion chamber [112] via the base [149].
Claim 6:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 1.
Sasidharan also discloses wherein apertures of the plurality of apertures are spaced apart from one another [Fig. 1, Item 144; Para. 0029].
Claim 7:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 1.
Sasidharan also discloses wherein the upper portion is threaded and wherein the lower portion is smooth [Para. 0028].
Claim 8:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 7.
Sasidharan also discloses wherein the ignition plug is threaded into the upper portion [Para. 0028].
Claim 10:
	Sasidharan discloses an engine system [Fig. 1, Item 100], comprising: a combustion chamber shaped via a cylinder block [110, 112] and a cylinder head [120], wherein a piston is configured to oscillate within the combustion chamber along an axis [Para. 0012]; and a bore arranged in the cylinder head [130; Para. 0030] fluidly coupled to the combustion chamber via a plurality of apertures [144] arranged in a base of the cylinder head [149; Para. 0030], wherein the base [149] spatially separates a prechamber [142] of the bore from the combustion chamber [112], and wherein the bore further comprises a threaded portion [145] configured to receive an ignition plug [150], wherein an electrode of the ignition plug is positioned within the prechamber, wherein the prechamber and the electrode of the ignition plug are positioned outside of the combustion chamber [Para. 0028], wherein the base [149] is outside of the combustion chamber [112], the base positioned between the cylinder head [120] and the combustion chamber [112] and wherein the base [149] is directly on top of the combustion chamber [112].
Claim 12:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 10.
Sasidharan also discloses wherein base [149] is in contact with the prechamber [142], and wherein the base [149] is in contact with an external surface of a housing for the combustion chamber [112, 120].
It should be noted that the Specification provides no details of a housing for the combustion chamber aside from the cylinder block, the cylinder head, of the external portion of the base. Therefore, a housing is being interpreted as either the cylinder head or the engine block as those are the only two components which make up the chamber that are not the base.
Claim 13:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 10.
Sasidharan also discloses wherein the ignition plug [150] is threaded into the threaded portion [145], and wherein the ignition plug is selectively removable from the bore without removing the prechamber [Para. 0028].
Claim 16:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 10.
Sasidharan also discloses wherein apertures of the plurality of apertures vary in one or more of size, shape, and orientation [Fig. 1, Item 144].
It is shown that one aperture is oriented left and another aperture is oriented right and therefore vary in orientation.
Claim 17:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 10.
Sasidharan also discloses wherein the cylinder head including the prechamber is a single piece [Para. 0030].
Claim 18:
Sasidharan discloses an engine system [Fig. 1, Item 100], comprising: a combustion chamber shaped via a cylinder block [110, 112] and a cylinder head [120], wherein a piston is configured to oscillate within the combustion chamber along an axis [Para. 0012]; and a bore arranged in the cylinder head [130; Para. 0030] fluidly coupled to the combustion chamber via a plurality of apertures [144] arranged in a base of the cylinder head [149; Para. 0030], wherein the base [149] spatially separates a prechamber [142] of the bore from the combustion chamber [112], and wherein the bore further comprises a threaded portion [145] configured to receive an ignition plug [150], wherein the threaded portion [145] allows a negative electrode of the ignition plug to extend into the prechamber, wherein the negative electrode of the ignition plug and the prechamber are positioned outside of the combustion chamber and separated from the combustion chamber [150; Para. 0028], and wherein the base [149] is outside and completely above the combustion chamber [112], the base positioned between the cylinder head [120] and the combustion chamber [112], and wherein the base [149] is positioned directly on top of the combustion chamber [112].
It should be noted that the specification refers to a "ground" electrode being allowed to extend in to the prechamber. A person of ordinary skill in the art would recognize the "negative electrode" cited in the claims to be analogous to the "ground electrode" in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan as applied to claim 1 above, and further in view of Tourteaux et al. (US 20065/0096571 A1) hereinafter Tourteaux.
Claim 2:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 1.
Sasidharan doesn’t explicitly disclose wherein the bore comprises a uniform diameter.
However, Tourteaux does disclose wherein the bore comprises a uniform diameter. [Fig. 7, Item 10; Para. 0105]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sasidharan with the disclosure of Tourteaux to simplify manufacturing by requiring only one bore diameter therefore reducing cost.
It should be noted that the bore is claimed to have both a smooth portion and a threaded portion. The specification recites on page 10, "In the example of FIG. 1, a diameter of the chamber 8 and the ignition plug threaded bore 7 are substantially identical. In one example, threads of the ignition plug threaded bore 7 may differentiate the two diameters." Therefore, the claim limitation is being interpreted as: the diameter being uniform with the only differentiation being threads.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan as applied to claim 1 above, and further in view of Endo et al. (US 2019/0203636 A1) hereinafter Endo.
Claim 3:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 1.
Sasidharan doesn’t explicitly disclose wherein a central axis that extends through a geometric center of the bore is also an axis along which the piston oscillates within the combustion chamber.
However, Endo does disclose wherein a central axis that extends through a geometric center of the bore is also an axis along which the piston oscillates within the combustion chamber. [Fig. 5, Item 38, "C"; Para. 0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sasidharan with the disclosure of Endo to more evenly spread the air-fuel mixture in to the combustion chamber thus increasing efficiency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan as applied to claim 1 above, and further in view of Boyd (US 2,106,449) hereinafter Boyd.
Claim 9:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 1.
Sasidharan doesn’t explicitly disclose wherein the upper portion is sealed from the lower portion.
However, Boyd does disclose wherein the upper portion is sealed from the lower portion. [Fig. 3, Item 24; col. 1, line 50 to col. 2, line 18]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sasidharan with the disclosure of Boyd to prevent contaminantes from spreading from the chamber thus improving repairability and reliability.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan as applied to claim 10 above, and further in view of Yilmaz et al. (DE 102018221917 A1) hereinafter Yilmaz.
Claim 14:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 10.
Sasidharan doesn’t explicitly disclose wherein the base comprises a thickness less than or equal to a threshold amount, wherein the threshold amount is 5 mm.
However, Yilmaz does disclose wherein the base comprises a thickness less than or equal to a threshold amount, wherein the threshold amount is 5 mm. [Para. 0007-0008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sasidharan with the disclosure of Yilmaz to help manage thermal loads subjected to the base from the combustion chamber [Para. 0005-0006]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan as applied to claim 10 above, and further in view of Anderson et al. (US 2020/0123963 A1) hereinafter Anderson.
Claim 15:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 10.
Sasidharan doesn’t explicitly disclose wherein apertures of the plurality of apertures are identically sized and shaped.
However, Anderson does disclose wherein apertures of the plurality of apertures are identically sized and shaped. [Para. 0041]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sasidharan with the disclosure of Anderson to enable a spray output and pattern that aligns in such a way that a person of ordinary skill in the art can select various ranges according to certain parameters and applications, such as size of the engine, quantity of fuel to be distributed, power output desired, operating parameters of the engine or fuel system, etc. [Para. 0055].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan as applied to claim 18 above, and further in view of Endo and Tourteaux.
Claim 19:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 18.
Sasidharan doesn’t explicitly disclose wherein the threaded portion and the prechamber are aligned along the axis, and wherein the bore comprises a uniform diameter.
However, Endo does disclose wherein the threaded portion and the prechamber are aligned along the axis [Fig. 6, Item 63, "C"; Para. 0068].
Further, Tourteaux discloses wherein the bore comprises a uniform diameter. [Fig. 7, Item 10; Para. 0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sasidharan with the disclosure of Endo to more evenly spread the air-fuel mixture in to the combustion chamber thus increasing efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Sasidharan and Endo with the disclosure of Tourteaux to simplify manufacturing by requiring only one bore diameter therefore reducing cost.
It should be noted that the bore is claimed to have both a smooth portion and a threaded portion. The specification recites on page 10, "In the example of FIG. 1, a diameter of the chamber 8 and the ignition plug threaded bore 7 are substantially identical. In one example, threads of the ignition plug threaded bore 7 may differentiate the two diameters." Therefore, the claim limitation is being interpreted as: the diameter being uniform with the only differentiation being threads.
Claim 20:
Sasidharan, as shown in the rejection above, discloses all the limitations of claim 19.
Sasidharan also discloses wherein there are no additional inlets or other outlets fluidly coupling the combustion chamber [Fig. 1, 112] to the prechamber [142] other than the plurality of apertures [144].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747